Citation Nr: 0936312	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-34 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence was received in order 
to reopen a claim for service connection for a right knee 
disability.

2.  Service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 
1986 to April 1996.  The Veteran has additional time in the 
Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Wilmington, Delaware that declined to 
reopen the Veteran's claim for service connection for his 
right knee disability.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 hearing that was held at the RO.

The issue of service connection for a right knee disability 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
knee disability was previously denied in a rating decision 
dated in December 2001.  It was held that the evidence did 
not establish that this disorder was present during the 
Veteran's service or that it was caused or aggravated by a 
disease or injury that occurred therein.  The Veteran was 
notified of this decision and his appellate rights.  While 
the Veteran timely appealed the denial of service connection 
for his left knee disability, he did not appeal the denial of 
service connection for his right knee disability.

2.  Evidence received after the December 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The RO's rating decision in December 2001 denying service 
connection for a right knee disability is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to notify and assist the Veteran with the 
development of facts pertinent to his claim.  Given the 
favorable action taken herein below, assuming that there was 
any error with regard to either the duty to notify or to 
assist the Veteran, such error was harmless and will not be 
further discussed.  

II. New and Material Evidence

In a December 2001 rating decision the RO denied service 
connection for the Veteran's right knee disability because 
the evidence did not show that the Veteran had a right knee 
disability that was present during his service or that was 
otherwise related to his service.  The evidence considered at 
that time included the Veteran's service treatment records 
and a VA examination report that diagnosed internal 
derangement of the Veteran's right knee but did not express 
any opinion concerning the etiology of such disorder.  While 
the Veteran timely appealed the RO's decision to deny service 
connection for his left knee disability, he expressed his 
disagreement only with the RO's decision as it related to his 
left knee.  He did not timely file a notice of disagreement 
with the denial of service connection for his right knee 
disability.  As a result, the RO's decision denying service 
connection for the Veteran's right knee disability became 
final.  His claim for service connection for his left knee 
disability was ultimately granted on appeal.

The Board must first ascertain in this case whether new and 
material evidence has been received.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the December 2001 rating decision 
includes three "buddy statements" from persons who served 
with the Veteran.  All of these individuals submitted written 
statements indicating that they observed that the Veteran 
experienced knee difficulties and complained of pain in his 
knees during his service.  

The Veteran also testified at a hearing that was held at the 
RO in April 2009.  At the hearing, the Veteran testified that 
he experienced knee pain while working on the flight line and 
while deployed in Operation Desert Storm.  He testified that 
he sought treatment for his knees during his service, but 
that his complaints were not taken seriously by military 
doctors.  Rather, they told him that since he had flat feet 
and was walking on hard surfaces, knee pain was to be 
expected.  The Veteran testified that shortly after his 
service, his knees were examined by the Reserves and he was 
found to have problems with both of his knees, for which an 
orthopedic evaluation was recommended.  This examination is 
of record.  The Veteran testified that he thereafter 
continued to have problems with both of his knees, but his 
left knee was worse and he eventually had surgery on his left 
knee.  He testified that his right knee symptoms are similar 
to his left knee symptoms, and that he had problems with both 
of his knees since his service.  He also testified that he 
experienced more pain in his right knee after the surgery on 
his left knee.  He related that his orthopedist told him that 
he might be compensating for his left knee difficulties by 
placing more stress on his right knee.  

Under the circumstances of this case, the Board finds that 
the above evidence is new and material.  The credibility of 
the evidence is presumed for reopening.  It is new insofar as 
it was not of record at the time of the December 2001 rating 
decision.  Further, it is material because it raises a 
reasonable possibility of substantiating the Veteran's claim. 

In this regard, the Board observes that, as noted in the 
October 2005 Board decision that granted the Veteran's appeal 
with respect to his left knee, the Veteran's service records 
appear incomplete but nonetheless reflect complaints of knee 
difficulties in May 1991 and November 1995.  Moreover, the 
Veteran was apparently not provided with a separation 
examination, but an examination that was performed in 
connection with the Veteran's service in the Reserves in 
October 1997 noted possible meniscus disease of the knees.  
In March 2001 a VA examiner diagnosed the Veteran with 
internal derangement of the right knee.  Subsequent private 
treatment records show that the Veteran received treatment, 
including reconstructive surgery, for an anterior cruciate 
ligament (ACL) tear of the left knee.  

While laypersons are not competent to diagnose medical 
conditions, they are competent to report observable symptoms, 
such as knee pain.  See, e.g., Espiritu v. Derwinski,  2 Vet. 
App. 492, 494-495 (1992).  A lay person may also provide 
competent evidence as to the continuity of observable 
symptoms.  See, e.g, Buchanan v. Nicholson,  451 F.3d 1331, 
1336 (Fed. Cir. 2006).  The Board finds that the lay 
statements and the hearing testimony therefore comprise 
material evidence that raise a reasonable possibility of 
substantiating the Veteran's claim.  They provide evidence of 
a continuity of symptoms since service.  Additionally, the 
Veteran's testimony credibly raises the possibility that the 
Veteran's right knee disability may have been aggravated by 
his service connected left knee disability.  




ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a right knee disability is 
reopened.  


REMAND

Having reopened the Veteran's claim for service connection 
for a right knee disability, the Board finds that initial 
evidentiary development should be conducted in order to 
establish whether the Veteran currently has a right knee 
disability that is related to his military service or to his 
service connected left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to identify all treatment that 
he received for his claimed right knee 
disability.  All treatment records should 
be obtained from any identified treatment 
source.  If records cannot be obtained, 
all attempts to obtain same should be 
documented in the claims file.

2.  The Veteran should then be scheduled 
for an appropriate examination to 
determine the nature and etiology of any 
current right knee disability.  All 
necessary tests and studies should be 
performed.  The examiner should review the 
claims file and state that this was done 
in his or her report.  If a right knee 
disability is diagnosed, the examiner 
should state (1) whether it was at least 
as likely as not (at least 50% likely) 
caused or aggravated by a disease or 
injury that occurred during the Veteran's 
service, and (2) whether it was at least 
as likely as not (at least 50% likely) 
proximately due to, the result of, or 
aggravated (permanently made worse) by the 
Veteran's service connected left knee 
disability.  The complete rationale for 
the examiner's conclusions should be set 
forth in the report.  If the examiner is 
unable to provide the requested 
information, he or she should explain why 
it is impossible or unfeasible to do so.

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If the outcome remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, if indicated, this case should be returned to the 
Board for appellate disposition.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


